OPINION OF THE COURT
Per Curiam.
Robert A. Melillo has submitted an affidavit, dated July 23, 2001, wherein he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9). Mr. Melillo was admitted to the Bar at a term of the Appellate Division of the *79Supreme Court in the Second Judicial Department, on March 12, 1997, under the name Robert Anthony Melillo.
Mr. Melillo acknowledges that he is the subject of an ongoing investigation by the Grievance Committee and that charges of professional misconduct would be prosecuted in a disciplinary proceeding against him which the Grievance Committee would recommend that the Court authorize. The Grievance Committee’s investigation reveals that from approximately January 2000 through October 2000, Mr. Melillo failed to properly maintain and preserve at least $68,000 of escrow funds entrusted to him in connection with several real estate transactions. Instead, he converted and misappropriated those funds. Additionally, Mr. Melillo failed to properly maintain and preserve required bank and bookkeeping records for his client trust account.
Mr. Melillo acknowledges that he could not successfully defend himself on the merits against disciplinary charges which would be initiated by the Grievance Committee based upon the misconduct under investigation.
Mr. Melillo avers that his resignation is freely and voluntarily rendered and that he has not been subject to coercion or duress. He has discussed his decision to resign with his attorney, Louis Gerstman, as well as others whose advice and counsel he respects. Mr. Melillo is fully aware of the implications of submitting his resignation, including the fact that he is barred from seeking reinstatement for at least seven years from the date his resignation is accepted by the Court.
Mr. Melillo acknowledges that his resignation is submitted subject to any application which may be made by the Grievance Committee for an order directing that he make restitution to the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of this Court to make such an order, which could be entered as a civil judgment against him, and he specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of the resignation.
Inasmuch as Mr. Melillo’s tendered resignation comports with all appropriate sections of the Court rules and the Judiciary Law, it is accepted, he is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
*80Bracken, P. J., O’Brien, Ritter, Santucci and Crane, JJ., concur.
Ordered that the resignation of Robert A. Melillo is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Robert A. Melillo is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Robert A. Melillo shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Robert A. Melillo is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.